
	

114 HR 4727 IH: To require the Secretary of the Department of Energy to issue a report on fusion innovation.
U.S. House of Representatives
2016-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4727
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2016
			Mr. Grayson introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To require the Secretary of the Department of Energy to issue a report on fusion innovation.
	
	
		1.Report on fusion innovation
 (a)In generalNot later than six months after the date of enactment of this Act, the Secretary of the Department of Energy shall transmit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that will identify engineering designs for innovative fusion energy systems that have the potential to demonstrate net energy production not later than 15 years after the start of construction. In this report, the Secretary will identify budgetary requirements that would be necessary for the Department to carry out a fusion innovation initiative to accelerate research and development of these designs.
